Citation Nr: 1746837	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as asbestosis and bilateral interstitial fibrosis.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date prior to October 11, 2016, for service connection for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a July 2014 remand, the Board noted that the issue of entitlement to an increased rating for a low back disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board stated that it did not have jurisdiction over that issue and referred it to the AOJ for appropriate action.  The record contains no indication that the AOJ performed any action regarding that claim.  The Board again refers the issue of entitlement to an increased rating for a low back disability to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

A January 2017 rating decision denied service connection for a pulmonary disability and granted service connection for radiculopathy of the right lower extremity, assigning a 20 percent initial rating, effective October 11, 2016.  In January 2017, VA received a notice of disagreement with the denial of service connection for a pulmonary disability, and the initial rating and effective date assigned for radiculopathy of the right lower extremity.  A statement of the case has not been issued in response to the January 2017 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of entitlement to service connection for a pulmonary disability, and a higher initial rating and an earlier effective date for radiculopathy of the right lower extremity for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of entitlement to a TDIU, in a February 2017 remand, the Board requested that that the Veteran be scheduled for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on employability, and refer the case to the Director of Compensation and Pension Service for consideration of whether a TDIU was warranted pursuant to 38 C.F.R. § 4.16(b) (2016).  A May 2017 supplemental statement of the case stated that a Social and Industrial Survey was not to be performed because social workers performed Social and Industrial Surveys and social workers' opinions were not probative evidence regarding the question of unemployability.  The claim for a TDIU was not referred to the Director because the Director had previously considered the Veteran's claim and denied it in an August 2016 opinion.  

As the Agency of Original Jurisdiction found that the opinion of a social worker may be of limited probative value in determining the Veteran's employability, a remand is necessary to schedule the Veteran with a medical examination so that a medical examiner may provide an opinion regarding the effects the Veteran's service-connected disabilities would have on his employability.  

Additionally, as the claim for TDIU was not referred to the Director, a remand is necessary to refer the matter as requested in the Board's February 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the service-connected low back, radiculopathy, and hearing loss disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for VA medical examination with a VA medical doctor to determine the severity of the low back disability and right lower extremity radiculopathy.  The examiner must review the record and should note that review in the report.  The examiner should perform all necessary testing.  The examiner should describe the impact of the Veteran's service-connected disabilities (low back disability, right lower extremity radiculopathy, and bilateral hearing loss) on occupational functioning, and should describe the frequency and severity of the symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, issue a statement of the case on the issues of entitlement to service connection for a pulmonary disability, and a higher initial rating and an earlier effective date for radiculopathy of the right lower extremity.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return those issues to the Board.

4.  If the Veteran does not meet the criteria for the consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(a), then refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b) (2016).

5.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

